Citation Nr: 1621081	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-25 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than November 23, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 23, 2009, for the grant of service connection for gastritis.

3.  Entitlement to service connection for a jaw disorder, claimed as residuals of broken mandible.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to July 1985.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Regarding the issues of entitlement to an earlier effective date (EED) for service connection for the Veteran's PTSD and gastritis, the Veteran submitted a notice of disagreement (NOD) in September 2011, and the RO issued a statement of the case (SOC) in July 2013.  The Veteran perfected his appeal with the submission of a timely VA Form 9 (substantive appeal) in September 2013.

Regarding the Veteran's claim of service connection for a jaw disorder for the foregoing reasons the Board concludes that this issue is properly on appeal before the Board and thus this issue has been added to the title page.  Following the September 2010 rating decision that denied entitlement to the jaw disorder, the Veteran submitted an NOD in February 2011.  Thereafter, the RO issued an SOC in September 2013.  Shortly after receipt of the SOC for the jaw disorder, the Veteran submitted a VA Form 9 in September 2013.  The Board construes the September 2013 Form 9 as perfecting the Veteran's appeal of the jaw disorder.  The substantive appeal indicates that the Veteran's intent was to appeal "all issues" listed in the SOC, and both the jaw disorder and earlier effective date SOCs were issued prior to the Veteran's submission of the Form 9 in September 2013.  See October 2014 Board Hearing transcript ("would like to note that on the Veteran's VA Form-9, which he submitted in September 2013, he indicated that he wanted to appeal all issues listed on the most recent SOCs, which included entitlement to service-connection for the mandible.")

The Veteran was afforded a hearing before the Board in October 2014.  A transcript is associated with the claims file.  In April 2016, the Board informed the Veteran that the Veterans Law Judge (VLJ) who conducted the hearing was no longer employed by the Board, and indicated that he was entitled to another hearing.  The Veteran did not respond and thus the Board will proceed with the consideration of his claims without an additional Board hearing.  

In November 2014, the Veteran submitted additional evidence, along with a waiver of agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS), associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The issue of entitlement to service connection for a jaw disorder, claimed as residuals of a broken mandible, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  No communication received prior to November 23, 2009 may be interpreted as an informal claim for entitlement to service connection for PTSD.

2.  No communication received prior to November 23, 2009 may be interpreted as an informal claim for entitlement to service connection for gastritis.





CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of November 23, 2009, for the grant of service connection for PTSD, have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5103A, 5107, 5110, 5126, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.326(a), 3.400 (2015).

2.  The criteria for an earlier effective date of November 23, 2009, for the grant of service connection for gastritis, have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5103A, 5107, 5110, 5126, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.326(a), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as the effective date of service connection, there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received an SOC in July 2013 citing the applicable statutes and regulations governing the assignment of an effective date for service connection.  The Board notes that the July 2013 SOC did not include a discussion of the reasons and bases for not assigning an earlier effective date.  However, the Board concludes that this amounts to no more than harmless error as this case turns on application of law to undisputed facts.

The duty to assist has also been satisfied.  The RO has obtained all records pertinent to the issues of earlier effective date (EED), and the paper claims file, Virtual VA and VBMS records have also been reviewed.  In addition, the Veteran was afforded a hearing before a VLJ in October 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2014 hearing, the VLJ fully explained the issues involved.  Also, the VLJ suggested submission of evidence which had not yet been provided.  A review of the record reveals no assertion by the Veteran or his representative that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and the Board can adjudicate the claims based on the current record. 

Therefore, the available evidence and records have been obtained in order to make an adequate determination.  Moreover, neither the Veteran or his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Earlier Effective Date

A September 2010 rating decision granted entitlement to service connection for PTSD and gastritis, effective from November 23, 2009.  The Veteran asserts that the effective date for both disorders should be retroactive to his 1985 discharge because he "could not [and] ha[d] not worked because of [his] disabilities since," despite his education and training as a veterinarian.  See September 2013 VA Form 9; see also October 2014 Board Hearing transcript ("I feel that I should be compensated for the time I was disabled, not from the time I file a claim.")  

Applicable Laws

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

Facts & Analysis

In a November 2009 VA Form 21-5126, the Veteran raised a new claim for entitlement to service connection for PTSD and for gastroenteritis.  The RO subsequently adjudicated the matter in a September 2010 rating decision that granted service connection for PTSD and gastritis, and assigned an effective date of November 23, 2009.  

The Veteran separated from active duty in July 1985.  He did not raise a claim for entitlement to service connection for any psychiatric, gastrointestinal, or any disorder within a year from discharge.  See October 2014 Board Hearing transcript ("...it looks like you did not submit a claim until November 23, 2009...Do you have any evidence indicating you might have submitted something prior...No").  Because the Veteran did not apply for service connection for a psychiatric or gastrointestinal disorder within one year of separation from service, an effective date back to the day following discharge is not possible.  

The Board has also considered whether any evidence of record prior to November 2009 could serve as an informal claim.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for a psychiatric or gastrointestinal disorder.  Unfortunately, there is no evidence of record that indicates an attempt to apply for service connection for these issues prior to November 2009, nor does the Veteran assert that such a claim was made.  See October 2014 Board Hearing transcript.

While the Board is cognizant and sympathetic to the Veteran's arguments that he suffered from symptomatology related to these disabilities prior to the current effective date, there is no reference anywhere in the record that he submitted evidence of his symptoms to serve as a claim for compensation benefits, prior to November 2009.  Moreover, as noted above, the Veteran does not contend any such argument and even testified at his October 2014 hearing that he understood the law as currently written to not be on his "side."  See October 2014 Board Hearing transcript ("you mentioned that you think the law might not be on your side...I want to be heard...I don't think it's a fair law.")  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In sum, the presently assigned effective date of November 23, 2009, is appropriate and there is no basis for an award of service connection for PTSD or gastritis prior to this date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).





ORDER

Entitlement to an effective date earlier than November 23, 2009 for the grant of service connection for PTSD, is denied.

Entitlement to an effective date earlier than November 23, 2009 for the grant of service connection for gastritis, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks entitlement to service connection for a jaw disorder, claimed as residuals of a broken mandible.  The Veteran contends that while in service he was involved in a motor vehicle accident that resulted in a broken jaw, requiring hospitalization for "two or three weeks" at the Gorgas Hospital in Panama.  See October 2014 Board Hearing transcript.  The Veteran contends that he has continued to experience residual symptoms from having his "jaw...wired for 35 days," including "teeth shifting," galvanic shock, tooth removal, and a 3 to 4 inch scar on his jawline.  Id.  

Service treatment records demonstrate that upon entrance into service, the Veteran was missing teeth #30 and #18.  See February 1973 Report of Medical Examination.  No discharge examination is of record, and the most recent physical examination from June 1982 does not indicate that a dental examination was completed.  See June 1982 Report of Medical Examination.  The service treatment records associated with the claims file do not reference a motor vehicle accident or in-patient admittance to Gorgas hospital.  However, on his June 1982 Report of Medical History, the Veteran indicated that he underwent an operation for "fracture of right mandible February 1980."  Despite this notation of a reported operation occurring during the Veteran's active duty, the evidence currently of record contains no reference to any mandibular fracture.  The Board recognizes that clinical/hospitalization records are often kept separate from other service treatment records.  The Board finds that a specific request should be made to obtain clinical/hospitalization records pertaining to treatment the Veteran reportedly underwent.  38 C.F.R. § 3.159(c)(2) (2015).  

The Veteran was afforded a VA dental examination in June 2010.  The VA examiner noted the Veteran's report of a 1979 auto accident and that he underwent closed reduction surgery with bridgework and tooth removal, resulting in complaints of galvanic shock.  The examiner reviewed the Veteran's claims file and took x-rays which revealed "no finding of a previous fracture."  The examiner concluded that "there is no radiographic or clinical evidence of a fracture or residuals thereof," noting that the Veteran entered service with missing teeth which were corrected through bridgework as evidenced by a 1981 radiograph.  

The Veteran has requested a new VA examination and opinion.  The Veteran contends that he shared a personal history with the June 2010 VA examiner.  The Board will afford the Veteran another VA examination and opinion and request another examiner.

Lastly, the Board notes that the Veteran testified at the October 2014 hearing that he has been receiving VA and private dental treatment since approximately 2010.  As the most current records in the claims file are from 2009, and facilities indicated during the hearing have also not been associated with the record to date, upon remand all VAMC dental records currently outstanding should be obtained and the Veteran should be assisted with the procurement of any outstanding private dental records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the NPRC or any other appropriate custodian and specifically request service clinical/hospitalization records pertaining to treatment the Veteran reportedly underwent for jaw problems in 1979/1980 at Gorgas Hospital during the Veteran's in-country service in Panama.  If such records are nonexistent or unavailable, the record should be annotated to reflect this, and the Veteran should be advised of the same. 

2.  Obtain and associate with the claims file all updated treatment records, to include any and all treatment records from the Tuskegee VAMC facility from January 2010 to the present which have not been previously associated with the claims file. 

The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to his dental/mandibular health.  After obtaining any necessary authorization from the Veteran, all outstanding records, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Only after the completion of all of the above-noted development, schedule the Veteran for a new VA examination by an examiner other than the June 2010 VA examiner (in light of the Veteran's claim that he shared a personal history with the June 2010 VA examiner), to determine the etiology of any jaw disorder, to include reported mandibular fracture symptomatology of galvanic shock, tooth shifting, and scarring, that the Veteran may now have.  The claims file should be made available to the examiner for review.  

Specifically, the examiner is asked to provide an opinion that addresses the following question: is it at least as likely as not (a 50 percent or greater probability) that any jaw disorder that the Veteran now has, was caused by, or the result of, any illness or incident that he suffered while on active-duty.  The examiner must discuss the Veteran's June 1982 notation of "fracture of right mandible February 1980." 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the medical guidance in the study of this case.

4.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  If the benefits remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


